DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Species I directed to claim 18 in the reply filed on 20 January 2021 is acknowledged. Claims 1-18 and 20 are pending and examined herein.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “layer capable of occluding and releasing a lithium ion” in claim 20 must be shown or the feature(s) canceled from the claim(s). Further, while a “substrate” is claimed, it does not have an assigned reference character in the drawings.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “1” and “2”, respectively, and both “42” and “47” together have been used to designate positive electrode and negative electrode.  Further, reference characters “42” and “47” are disclosed in [0077] of the instant specification as being a “small piece shape” and a “large piece shape”, respectively. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “160” has been used to designate both battery low surface (see instant specification [0054]) and SUBSTRATE PLACEMENT SURFACE (as indicated on FIG 4(B)); other written labels appear to correspond more clearly with that disclosed in the instant specification.  
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “42’” and “47’”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “42a” and “47a”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 1-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the battery step".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 13-14, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2015/0340733 A1 to Kwon et al. (cited by Examiner; relying on 13 Feb 2013 for priority date); hereinafter referred to as “KWON”.
Regarding claim 1,
an electrode assembly including a positive electrode, a negative electrode, and a separator therebetween the positive electrode and the negative electrode (see [0016; 0019-0020]) being a plurality of laminated electrode constituent layers (see discussion in [0020] in where the positive electrode, separator, and negative electrode are stacked); and 
an exterior body (see battery case 600) enclosing the electrode assembly (see particularly the first case member 601 having the electrode assembly 500 inserted therewithin in [0062]), 
wherein the electrode assembly 500 has an assembly step (see deformation part 503) connecting an assembly low surface and an assembly high surface at a higher level than the assembly low surface (see FIG 5 where the stepped deformation part 503 of electrode assembly 500 resulted in a tiered structure having an upper surface higher than a lower surface; see further [0059-0060]), 
the exterior body has a battery low surface and a battery high surface at a higher level than the battery low surface (see FIG 6 where battery case 600 having a tiered structure having an upper surface higher than a lower surface; see further [0062-0066]), and 
there is a margin of a position misalignment between the assembly step and the battery step (see thickness t1 of the first case member in [0065] and FIG 6 being a distance on a plane orthogonal to a thickness direction of the electrode assembly and the secondary battery therebetween the assembly step and the battery step as disclosed in [0012; 0058] of the instant specification).
Regarding claim 13, KWON teaches there being a step of the assembly step being therebetween the bottom surface of the electrode assembly and the assembly low surface (see FIG 5).  
Regarding claim 14, as KWON teaches the position misalignment as being 0.1 to 1 mm, KWON largely anticipates the claimed position misalignment being 0.5 mm to 5 mm.  
Regarding claim 18, KWON teaches the electrode assembly as having a planar lamination structure in which the positive electrode, the negative electrode, and the separator are laminated in a plane (see discussion in [0020] in where the positive electrode, separator, and negative electrode are stacked; see further 20A-20C in FIG 1 showing a general stacked structure).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2-4, 15-17, and 20 are rejected under 35 U.S.C. 103 as being obvious over US 2015/0340733 A1 to Kwon et al. (cited by Examiner; relying on 13 Feb 2013 for priority date); hereinafter referred to as “KWON”.
Regarding claims 2-4, KWON teaches the position misalignment (see thickness t1 shown in FIG 6 and disclosed in [0065] the thickness on a plane orthogonal to a thickness direction of the electrode assembly) as being 0.1 to 1 mm, and further teaches a thickness t2 of the exterior body as being 0.1 to 1 mm (see [0033]). As this is equivalent to the position misalignment be between 1 to 10 times the thickness of the exterior body (see where [0.1 mm/ 0.1mm] = 1 and [1 mm/0.1 mm] = 10), the claimed position misalignment being 1.5 to 50 times, 1.5 to 30 times, and 1.5 to 20 times a thickness of the exterior body is met by the prior art.
Regarding claim 15, KWON teaches the surface of the battery low surface (see first case member 601) as having a substrate (see aluminum or aluminum alloy sheet disclosed in [0064]).  
Regarding claim 16, while KWON is nonspecific to the substrate being rigid or flexible, it would be recognized by one having skill in the art that the aluminum or aluminum alloy sheet having a thickness of 0.1 to 1 mm would meet the limitation as claimed (see MPEP 2144).  
Regarding claim 17, while KWON is not specific to having the substrate be a protective circuit board, KWON teaches the electrode assembly being mounted in device such as a laptop computer, mobile phone and further devices that commonly comprise protective circuit boards (see [0035-0039]), and further, the mounted of electrode assembly 200 disclosed as maximally utilizing the internal space of the device, therefore it one skilled in the art before the effective filing date would appreciate the teachings of KWON for having a protective circuit board thereon the first case member 601.
Regarding claim 20, KWON is not specific to teaching the positive electrode and the negative electrode having a layer capable of occluding and releasing a lithium ion however, as KWON teaches the battery cell as being a lithium secondary battery (see [0035]) which is taught as being a lithium ion battery, a lithium ion polymer battery, or a lithium polymer battery (see [0003]), it would be obvious to one skilled in the art before the effective filing date that the battery taught in KWON would be suitable for the intended purpose (see MPEP 2144.07).

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0340733 A1 to Kwon et al. (cited by Examiner; relying on 13 Feb 2013 for priority date); hereinafter referred to as “KWON”, as applied to claim 2 above, and further in view of US 2017/0092906 A1 to Park et al. (cited by Examiner; relying on 18 Mar 2014 for priority date).
Regarding claims 5, 6, and 7, KWON is silent to the entire outer shape of the secondary battery further defining a notch portion, the notch portion being rectangular and there being a contour shape of the electrode assembly or the secondary battery as being non-rectangular, or further, the area of the assembly high surface as being smaller than an area of the notch portion. 
PARK is relied upon for its teachings of a notch portion (see indented portion 722 in [0078-0079]; FIG 9) being disposed along an entire outer shape of the secondary battery cell 620. PARK further teaches there being a distance on a plane orthogonal to a thickness direction of the electrode assembly and the secondary battery therebetween the assembly step (see step 115) and the battery step (see second unit cell 120) as disclosed in [0012; 0058] of the instant specification. 

    PNG
    media_image1.png
    278
    413
    media_image1.png
    Greyscale

PARK further teaches the notch portion as being rectangular in the plan view (see indented portion 722 in [0078-0079]; see further FIG 9), and a contour shape of the electrode assembly or the secondary battery is non-rectangular (see pouch-shaped battery cell 700 having curved portion 712 in [0079]; see further FIG 9).  

One having ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify KWON with the teachings of PARK to maximize the efficiency of space utilization in the device (see PARK [0017; 0021-0028).
Regarding claim 8, as KWON is silent to dimensions in a contour shape of the electrode assembly, PARK is further relied upon for its electrode assembly shape and battery dimensions, therein teaching the components as indicated in annotated FIG 9 based on the disclosed [0074] of the instant disclosure. PARK teaches the width W1 of the first unit cell 110 being greater than the width W2 of the second unit cell 620 (see [0068]); the width of each of the opposite side of the indented portion 622 as being 5-30% of the width W2 of the second unit cell 620 (see [0078]); and the planar width of the indented portion being 5-80% the width of the unit cell. Therefore one skilled in the art would appreciate the teachings of PARK as meeting the dimensional limitations of the claims.
	One having ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify KWON with the teachings of PARK to utilize a width of the indented portion that is not too small to achieve a desirable effect and is limited so as not to be too large to improve the battery cell capacity (see [0027]).

    PNG
    media_image2.png
    567
    500
    media_image2.png
    Greyscale

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0340733 A1 to Kwon et al. (cited by Examiner; relying on 13 Feb 2013 for priority date); hereinafter referred to as “KWON”, as applied to claim 1 above, and further in view of US 2017/0092906 A1 to Park et al. (cited by Examiner; relying on 18 Mar 2014 for priority date).
Regarding claims 9, 10 and 11, KWON is silent to the entire outer shape of the secondary battery further defining a notch portion, the notch portion being rectangular and there being a contour shape of the electrode assembly or the secondary battery as being non-rectangular, or further, the area of the assembly high surface as being smaller than an area of the notch portion. 
PARK is relied upon for its teachings of a notch portion (see indented portion 722 in [0078-0079]; FIG 9) being disposed along an entire outer shape of the secondary battery cell 620. PARK further teaches there being a distance on a plane orthogonal to a thickness direction of the electrode assembly and the secondary battery therebetween the assembly step (see step 115) and the battery step (see second unit cell 120) as disclosed in [0012; 0058] of the instant specification. 

    PNG
    media_image1.png
    278
    413
    media_image1.png
    Greyscale

PARK further teaches the notch portion as being rectangular in the plan view (see indented portion 722 in [0078-0079]; see further FIG 9), and a contour shape of the electrode assembly or the secondary battery is non-rectangular (see pouch-shaped battery cell 700 having curved portion 712 in [0079]; see further FIG 9).  
While PARK is not particular to the area of the assembly high surface being smaller than the area of the notch portion, PARK teaches that the desired effect may not be achieved if the width of the indented portion is too small and further teaches the width of the indented portion being limited in order to ensure the effect of improving the battery cell capacity does not become insignificant if the indented portion were to be too large (see [0027]), disclosing the planar width of the indented portion may be 5% 5o 80% the width of the unit cell which includes the high surface having an area smaller than the notch portion.
One having ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify KWON with the teachings of PARK to maximize the efficiency of space utilization in the device (see PARK [0017; 0021-0028).
Regarding claim 12, as KWON is silent to dimensions in a contour shape of the electrode assembly, PARK is further relied upon for its electrode assembly shape and battery dimensions, therein teaching the components as indicated in annotated FIG 2 based on the disclosed [0074] of the instant 1 of the first unit cell 110 being greater than the width W2 of the second unit cell 620 (see [0068]); the width of each of the opposite side of the indented portion 622 as being 5-30% of the width W2 of the second unit cell 620 (see [0078]); and the planar width of the indented portion being 5-80% the width of the unit cell. Therefore one skilled in the art would appreciate the teachings of PARK as meeting the dimensional limitations of the claims.
	One having ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify KWON with the teachings of PARK to utilize a width of the indented portion that is not too small to achieve a desirable effect and is limited so as not to be too large to improve the battery cell capacity (see [0027]).

    PNG
    media_image2.png
    567
    500
    media_image2.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2014/0011070 A1 to Kim et al. teaches battery case with stair-like steps corresponding to an external appearance of the electrode assembly.
US 2019/0259979 A1 to Ryu et al.  teaches a plate-shaped battery cell having a cut-out electrode assembly and corresponding battery case structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288.  The examiner can normally be reached on Monday - Friday 8:30AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNA SHULMAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723